Exhibit 10.2

 

--------------------------------------------------------------------------------

SECOND AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 21, 2006

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

BNP PARIBAS,

as Administrative Agent,

and

The Lenders Party Hereto

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) dated as of June 21, 2006, is among GOODRICH PETROLEUM COMPANY,
L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.

R E C I T A L S

A. Borrower, Administrative Agent and the Lenders are parties to that certain
Amended and Restated Credit Agreement dated as of November 17, 2005, as amended
by the First Amendment to Amended and Restated Credit Agreement, dated
December 14, 2005 (the “Credit Agreement”), pursuant to which the Lenders have
made certain loans to and other extensions of credit on behalf of Borrower.

B. Borrower has requested, and the Lenders have agreed, to amend and waive
certain provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Second Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Definitions. Section 1.1 is hereby amended by adding or amending the
following definitions in the appropriate alphabetical order:

(a) Agreement. The definition of “Agreement” is hereby amended and restated in
its entirety as follows:

“ ‘Agreement’ means this Amended and Restated Credit Agreement, as amended by
the First Amendment to Amended and Restated Credit Agreement, dated December 14,
2005 and the Second Amendment to Amended and Restated Credit Agreement, dated
June 21, 2006.”

(b) Current Production. The following definition of “Current Production” is
hereby added in the appropriate alphabetical order:

“ ‘Current Production’ means the lesser of (a) the average of the prior month’s
production of each of crude oil and natural gas, calculated separately, of the



--------------------------------------------------------------------------------

Borrower and the Restricted Companies and (b) the forecasted production for each
month contained in the Borrower’s 30 month forecast required to be delivered
pursuant to Section 8.1(i).”

2.2 Amendment to Section 8.1. Section 8.1 is hereby amended by adding the
following Section 8.1(i):

“(i) Monthly Production Report. Promptly after preparation but no later than 15
days after the end of each calendar month, a report from Goodrich in the form of
Exhibit F hereto setting forth (i) the previous month’s production of each of
crude oil and natural gas and (ii) forecasted production of each of crude oil
and natural gas for the next 30 months.”

2.3 Amendment to Section 9.20. Section 9.20 is hereby amended and restated in
its entirety as follows:

“Section 9.20 Swap Agreements. The Borrower will not, and will not permit any
Restricted Company to, enter into any commodity Swap Agreements with any Person
which would cause the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) to exceed, as of the
date such Swap Agreement is executed, (a) 100% of the Current Production for
each month during the period during which such Swap Agreement is in effect for
each of crude oil and natural gas, calculated separately, for the 24 month
period following the date such Swap Agreement is entered into and (b) 50% of the
Current Production for each month during the period during which such Swap
Agreement is in effect for each of crude oil and natural gas, calculated
separately, for the 6 month period following the 24 month period referenced in
Section 9.20(a). In no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Restricted Company to post
collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures.”

Section 3. Waiver. Borrower has informed the Administrative Agent and the
Lenders that it has entered into Swap Agreements in excess of the limitations in
Section 9.20. Accordingly, Borrower hereby requests, and the Determining Lenders
hereby agree, to waive Borrower’s compliance with Section 9.20 for the fiscal
quarters ending March 31, 2006 and June 30, 2006. Except as expressly waived
herein, all covenants, obligations and agreements of Borrower and the Guarantors
contained in the Credit Agreement and the other Loan Documents shall remain in
full force and effect in accordance with their terms.

Without limitation of the foregoing, the foregoing waiver is hereby granted to
the extent and only to the extent specifically stated herein and for no other
purpose or period and shall not be deemed to (a) be a consent or agreement to,
or waiver or modification of, any other term or condition of the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
or (b) except as expressly set forth herein, prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the documents

 

2



--------------------------------------------------------------------------------

referred to therein. Granting the waiver set forth herein does not and should
not be construed to be an assurance or promise that waivers or consents will be
granted in the future, whether for the matters herein stated or on other
unrelated matters.

Section 4. Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 14.8 of the Credit Agreement) (the
“Effective Date”):

4.1 Administrative Agent shall have received from the Determining Lenders,
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Second Amendment signed on behalf of such Persons.

4.2 Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.

4.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Second Amendment.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. Borrower and
each Guarantor hereby (a) acknowledges the terms of this Second Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended or modified hereby, notwithstanding the
amendments and modifications contained herein and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Second Amendment: (i) all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default has
occurred and is continuing and (iii) since November 17, 2005, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Event.

5.3 Loan Document. This Second Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

5.4 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

 

3



--------------------------------------------------------------------------------

5.5 NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

BORROWER:   GOODRICH PETROLEUM COMPANY, L.L.C.   By:  

/s/ Robert C. Turnham, Jr.

    Robert C. Turnham, Jr.     President and     Chief Operating Officer
GUARANTORS:   GOODRICH PETROLEUM CORPORATION   By:  

/s/ Robert C. Turnham, Jr.

    Robert C. Turnham, Jr.     President and     Chief Operating Officer  
GOODRICH PETROLEUM COMPANY – LAFITTE, L.L.C.   By:  

/s/ Robert C. Turnham, Jr.

    Robert C. Turnham, Jr.     President and     Chief Operating Officer

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BNP Paribas, as a Lender and as Administrative Agent  
By:  

/s/ Brian Malone

    Brian Malone     Managing Director   By:  

/s/ Polly Schott

    Polly Schott     Vice President

 

S-2



--------------------------------------------------------------------------------

LENDERS:   Comerica Bank, as Lender   By:  

/s/ Juli Bieser

  Name:   Juli Bieser   Title:   Vice President   BMO Capital Markets Financing,
Inc. (formerly known as Harris Nesbitt Financing, Inc.), as Lender   By:  

/s/ James V. Ducote

  Name:   James V. Ducote   Title:   Vice President

 

S-3